PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks to recover $277.00 inpersonal items including a hat, belt, shoes, comb, chain, and snuff that were entrusted to respondent. These items were misplaced when claimant was transferred between facilities. Claimant was booked at Potomac Highlands Regional Jail on March 1,2008, and was transferred to Southern Regional Jail on April 4,2008. He was transferred back to Potomac Highlands Regional Jail on April 17, 2008.
In its Answer, respondent admits the validity of the claim in the amount of $150.00 rather than the amount of $277-00. Respondent states that several items were found and returned to the claimant, but his hat, belt and shoes were not located. Thus, respondent has determined that $150.00 is a fair and reasonable amount to compensate the claimant for his missing items.
This Court has taken the position in prior claims that if a bailment situation has been created, respondent is responsible for property of an inmate which is taken from that inmate, remains in its custody, and is not produced for return to the inmate. The Court agrees that $150.00 is a fair and reasonable amount to compensate the claimant for his loss. In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $150.00.
Award of $150.00.